Citation Nr: 0725572	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-20 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963 and from August 1965 to August 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 decision of 
the RO that denied the veteran entitlement to service 
connection for diabetes mellitus.  A hearing was held before 
the undersigned at the RO in July 2004 (i.e. a Travel Board 
hearing).

The Board remanded this claim in February 2005 and June 2006 
for additional development.


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam during service and he is not been shown to have 
been exposed to Agent Orange during his service in Korea.

2.  The veteran does not have diabetes mellitus that was 
caused or aggravated by his service, and this disorder was 
not diagnosed within a year of his active duty service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for diabetes mellitus.  Initially, it 
is noted that VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in February 2005, the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for diabetes mellitus (to include as 
secondary to exposure to herbicides), what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

It is also pointed out that because adequate statutory notice 
in this case was not provided prior to the initial 
adjudication denying this claim, the timing of the notice 
does not comply with the express requirements of the law.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Here, the Board finds that any defect with respect to the 
timing of this notice was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the claim was readjudicated thereafter, and the 
veteran has not been prejudiced thereby.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (other than the fact that 
notice as to the assignment of a disability evaluation and 
effective date was not provided - explained above).  After 
the notice was provided, the case was readjudicated twice (in 
December 2005 and July 2006) and Supplemental Statements of 
the Case were provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
correspondence.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

With respect to the duty to assist, it is noted that service 
medical records as well as VA and private medical records are 
in the claims file.  The veteran was also afforded a Travel 
Board hearing.  While no examination appears to have been 
accorded regarding the veteran's diabetes mellitus, as will 
be noted below, there is no indication that diabetes mellitus 
had its onset in service, and, there is no sufficient 
evidence to establish that the veteran served in the Republic 
of Vietnam or that he was exposed to Agent Orange during his 
service in Korea.  As such, VA is under no duty to provide an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following a veteran's discharge from service, one year 
for both cardiovascular-renal disease (to include 
hypertension) and diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006). 

Furthermore, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, Type II 
diabetes mellitus, among other diseases, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2006).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

Turning to the relevant evidence of record, it is pointed out 
that the veteran's service medical records contain no 
evidence of complaints, treatment or diagnosis of diabetes 
mellitus.  As will be discussed below, medical evidence of 
record does confirm current diagnoses of diabetes mellitus 
satisfying the "current disability" element of the 
veteran's service connection claim (i.e. that here be a 
current disability).  Significantly, however, diabetes 
mellitus was first diagnosed many years following the 
veteran's separation from service.

In any event, one of the veteran's primary contentions is 
that he was exposed to Agent Orange while serving in Korea 
(see the February 2001 Notice of Disagreement). Service 
personnel records confirm that the veteran served in Korea 
beginning in 1965 and up until November 1966.  The Department 
of Defense, however, only acknowledges the use of herbicides 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969. See e.g., VHA 
Directive 2000-027 (September 5, 2000).  The record also 
fails to show that the veteran was otherwise exposed to Agent 
Orange in Korea.  Consequently, the Board concludes that the 
veteran was not exposed to Agent Orange during his service in 
Korea, and service connection for diabetes is not warranted 
on such basis.

As noted, service in the Republic of Vietnam entitles a 
veteran to a presumption of Agent Orange exposure.  Here, the 
veteran has also contended that he served a temporary duty 
assignment (TDY) for eight days in Vietnam in 1965 (see, 
among other things, page 11 of the July 2004 hearing 
transcript).  The hearing transcript indicates that the 
veteran testified that he was involved in a Project "Peg" 
while in Vietnam, but later, in a February 2005 statement, 
indicated that he was involved in Project "Pace" and not 
Project Peg while in Vietnam.  

The veteran's (relevant) DD Form 214 does not indicate that 
he served in the Republic of Vietnam or that was he awarded 
or authorized to wear a Vietnam Service Medal.  In addition, 
his personnel records associated with the claims folder also 
do not suggest that he served at any time in Vietnam.  
Several requests have been made to National Personnel Records 
Center in St. Louis, Missouri (NPRC) over the years, who have 
responded that there is no evidence that the veteran served 
in Vietnam (see response dated May 2005, for example) or that 
he was involved in Project Pace (received apparently in 
February 2006).  (Or, as an aside, a Project Peg - also 
received in May 2005).  

In the absence of objective evidence demonstrating Vietnam 
service or some evidence of the veteran's presence in Vietnam 
(other than the veteran's statements), presumptive service 
connection for diabetes mellitus secondary to Agent Orange 
exposure in Vietnam is not warranted.

The Board acknowledges, and as alluded to above, that the 
Agent Orange presumption is not the sole method for showing 
causation and that the veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, the veteran has not submitted any 
medical evidence which suggests or demonstrates that his 
diabetes mellitus is in any way related to his military 
service.  

Among the relevant medical evidence is a September 1997 
report from Cancer Specialists which lists a diagnosis of 
non-insulin dependent diabetes mellitus, as well as various 
VA outpatient treatment records, dated in 2001, noting 
diagnoses of diabetes mellitus and diabetes mellitus type 2.  
A March 2001 record from William P. Evans, M.D. also lists 
diabetes mellitus among the veteran's ailments, and 
additional VA outpatient treatment records, dated in 2002 and 
2003, list diagnoses of diabetes mellitus type 2 and that the 
veteran is a diabetic.  A June 2005 VA genitourinary 
examination report indicates that the veteran was first 
diagnosed with diabetes mellitus in 2000.  None of these 
records suggest that the veteran's diabetes mellitus related 
to his military service.  

Thus, given that the veteran is not presumed to have been 
exposed to Agent Orange based on service in Korea (i.e. he 
did not serve there during the time period the Department of 
Defense has indicated that Agent Orange was used) and he did 
not serve in Vietnam, and he has not otherwise shown that he 
was exposed to Agent Orange in service, he is not entitled to 
service connection for diabetes mellitus based on exposure to 
Agent Orange.  In addition, since the disorder was not 
manifested during service, or for many years thereafter, and 
there is no medical evidence relating the disorder to 
service, service connection is not warranted on a direct 
basis.  

To the extent that the veteran claims that he indeed suffers 
diabetes mellitus that had its onset in, or is otherwise 
related to, his military service, the Board notes that as a 
layman, he is not competent to render an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

The bottom line in this matter is that the objective medical 
evidence does not demonstrate that the veteran was exposed to 
Agent Orange during his military service nor does it suggest 
that either the veteran's diabetes mellitus was incurred in 
or aggravated by his military service, that it was diagnosed 
within a year of his separation from active duty service, or 
that it is otherwise related to his service.  The 
preponderance of the evidence is against this claim of 
entitlement to service connection for diabetes mellitus and 
as such, the benefit-of-the- doubt doctrine does not apply; 
and, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

As a final point, and as alluded to above, even though there 
exists current diagnosis of diabetes mellitus in this case, 
the Board finds that an VA examination or opinion for 
clarification purposes or otherwise is not necessary as the 
evidence of record indicating that the veteran does suffer 
from the disorder does not indicate or suggest that it is 
associated with the veteran's service, and as noted 
hereinabove, it was shown or suggested to exist in service or 
in the years following active duty service.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).




ORDER

The appeal is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


